Citation Nr: 1731872	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance prior to May 17, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran and has been accepted as the substitute in his appeal.  The Veteran served on active duty from August 1955 to July 1978.  He died in December 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Rating actions in January 2016 and March 2016 established entitlement to special monthly compensation based upon the need for aid and attendance from May 17, 2013, to the date of the Veteran's death in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reference is made to the initial November 2010 decision that denied special monthly compensation on account of a report that determined that a cognitive decline was responsible for the Veteran's forgetfulness and resulting problems with taking medication, self-hygiene, and making food.  The RO emphasized that the Veteran was not service connected for any cognitive disorder.  A review of the record reveals that the Veteran submitted a service connection claim for Parkinson's disease in July 2013 and that the claim has not been adjudicated by the AOJ.  The Board finds the claim is inextricably intertwined with the special monthly compensation issue on appeal.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (where a decision on one issue would have a significant impact upon another, and that impact in turn could render any review of the decision on the other issue meaningless and a waste of resources, the two issues are inextricably intertwined).   
Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to adjudicate the claim for entitlement to service connection for Parkinson's disease.  The appellant must be notified of the decision and provided an opportunity to respond to any adverse determination.

2.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


